Citation Nr: 0638220	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  05-01 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to an earlier effective date prior to May 27, 
2003, for the assignment of a 100 percent schedular 
disability evaluation for service-connected for posttraumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969 and from November 1974 to January 1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which assigned a temporary total 
evaluation for PTSD from June 10, 1996, to August 1, 1996, 
and granted a 100 percent disability evaluation for PTSD 
effective from May 27, 2003.  The veteran appealed that 
decision to BVA-and in so doing has appealed the effective 
date assigned for the 100 percent schedular rating for PTSD, 
and the case was referred to the Board for appellate review.

The veteran has contended that he filed a claim in April 1996 
for entitlement to a total evaluation based upon individual 
unemployability due to service-connected disabilities (TDIU) 
which remains unadjudicated.  Although the RO addressed these 
contentions to some degree in the November 2004 statement of 
the case (SOC) in the context of the appeal of the effective 
date for the 100 percent schedular rating, there has never 
been a formal adjudication of a claim for TDIU, and therefore 
the Board concludes that it does not have jurisdiction of an 
issue of an effective date assigned for any such benefit 
since no effective date has ever been or could have been 
assigned for a benefit that has never been the subject of an 
adjudication.  Although a claim for a TDIU rating may be 
raised in connection with a claim for service connection or a 
claim for an increased rating, this does not mean that the 
two are inextricably intertwined or that issues regarding the 
effective dates assigned for such ratings are necessarily 
intertwined.  Cf. Parker v. Brown, 7 Vet. App. 116, 118 
(1994) (holding that issue of a schedular disability rating 
is related to claim for a total disability rating based on 
individual unemployability but not necessarily inextricably 
so); Holland v. Brown, 6 Vet. App. 443 (1994); Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994); see also Kellar v. 
Brown, 6 Vet. App. 157, 160 (1994) (claim for increased 
rating of chronic lumbosacral strain was not "inextricably 
intertwined" with service connection claim for urinary 
incontinence because each condition was evaluated under 
different code and symptoms pertinent to evaluation of each 
condition under relevant code differed).  Accordingly, the 
Board has addressed in this decision the claim on appeal 
before it, i.e., whether an earlier effective date is 
warranted for a 100 percent schedular rating assigned for 
PTSD.  The veteran's contentions that he has had a claim 
pending for TDIU since April 1996 that has never been 
adjudicated is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A formal or informal claim for an increased evaluation 
for PTSD was not received prior to the informal claim filed 
on May 27, 2003.


CONCLUSION OF LAW

The requirements for an earlier effective date prior to May 
27, 2003, for the assignment of a 100 percent schedular 
disability evaluation for service-connected PTSD have not 
been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.157, 3.159, 3.327, 3.400 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, a letter was sent to the veteran in January 
2005 informing him of the evidence VA would obtain and of the 
information and evidence that he was expected to provide.  
Moreover, as will be discussed below, the Board has 
determined that there is no legal entitlement to the claimed 
benefits as a matter of law.  The notice provisions and duty 
to assist provisions are not applicable to a claim, where the 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  VAOPGCPREC 5-2004 (June 
23, 2004).  As there is no dispute as to the underlying facts 
of this case, and as the Board has denied the claim as a 
matter of law, the notice and duty to assist provisions are 
inapplicable.  See e.g., Livesay v. Principi, 15 Vet. App. 
165, 179 (2001) (en banc); Wensch v. Principi, 15 Vet. App. 
362 (2001).

Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of his duties 
to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating his claim for an earlier 
effective date.  38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to an appellant are to 
be avoided).  Accordingly, it is not prejudicial for the 
Board to decide the issue of entitlement to an earlier 
effective for the assignment of a 100 percent disability 
evaluation for PTSD without further development.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).




Law and Analysis

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In 
general, the effective date of an award based on an original 
claim or a claim reopened after final adjudication of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  Generally, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  The effective date of an award of 
disability compensation based on a claim to reopen after a 
final disallowance shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).  For an 
increase in disability compensation, the effective date will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, 
date of receipt of claim. 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 
(1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).

In VAOPGCPREC 12-98 (Sept. 23, 1998), VA's General Counsel 
noted that 38 C.F.R. § 3.400(o)(2) was added to permit 
payment of increased disability compensation retroactively to 
the date the evidence establishes the increase in the degree 
of disability had occurred.  That section was intended to be 
applied in those instances where the date of increased 
disablement can be factually ascertained with a degree of 
certainty.  It was noted that this section was not intended 
to cover situations where disability worsened gradually and 
imperceptibly over an extended period of time.

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that May 27, 
2003, is the correct date for the assignment of a 100 percent 
schedular disability rating for the veteran's service-
connected PTSD.  While the appellant has alleged that he is 
entitled to an earlier effective date prior to May 27, 2003, 
for the assignment of a 100 percent disability evaluation for 
his service-connected PTSD, there is no basis under the 
governing legal criteria to establish that an earlier 
effective date is warranted. 

A rating decision dated in October 1996 granted service 
connection for PTSD and assigned a 30 percent disability 
evaluation effective from April 16, 1996.  A December 1998 
rating decision was issued following a routine examination, 
which continued the 30 percent disability evaluation.  
Similarly, a routine examination was performed in May 2001, 
and a June 2001rating decision also continued the evaluation.  
The veteran was notified of those decisions and of his 
appellate rights, but he did not file a notice of 
disagreement.  In general, rating decisions that are not 
timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

Following the issuance of the June 2001 rating decision, the 
veteran first presented his claim for an increased evaluation 
for PTSD in a statement received on May 27, 2003.  The record 
does not contain any statement or action dated earlier than 
May 27, 2003, indicating an intent to file a claim for an 
increased evaluation since the last final adjudication on any 
previous claims for an increased rating.  In fact, the 
veteran did not submit anything to VA following the June 2001 
rating decision, except for November 2001 and March 2003 
statements referring to shrapnel wounds to his right hand.  
Those statements did not mention his PTSD.   

The Board does observe that VA medical records dated in July 
1996 and from March 1998 to November 2001 were associated 
with the claims file following the issuance of the June 2001 
rating decision.  The July 1996 treatment records do document 
the veteran's treatment for PTSD.  However, those treatment 
records are duplicative of the evidence of record prior to 
the issuance of the October 1996, December 1998, and June 
2001 final rating decisions.  Moreover, the VA medical 
records dated from March 1998 to November 2001 document the 
veteran's substance abuse treatment rather than his actual 
treatment for PTSD.  Therefore, the Board finds that the 
veteran did not express intent to file a claim for an 
increased evaluation for his PTSD during his VA treatment 
between March 1998 and November 2001.

In summary, the veteran's statements and the medical evidence 
dated prior to May 27, 2003 did not demonstrate an intent to 
raise an informal claim for an increased evaluation for PTSD.  
Therefore, the Board finds that a formal or informal claim 
was not received prior to the informal claim filed on May 27, 
2003.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for an 
effective date prior to May 27, 2003, for the grant of a 100 
percent schedular disability evaluation for PTSD. 


ORDER

An earlier effective date prior to May 27, 2003, for the 
assignment of a 100 percent schedular disability evaluation 
for PTSD is denied.

____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


